DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on February 9, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollinrake et al. (US Pat. No. 7,913,931. Hollinrake hereafter).
With respect to claim 1, Hollinrake discloses an assembly (Figs. 1-22) for attachment to a vehicle (20), the assembly including: a dump body (body 24) including (side wall 36) and second sidewalls (side wall 38), a front wall (front end 30), a floor 
With respect to claim 2, Hollinrake discloses the assembly further including a chute assembly (rear diverter chute 72 and cover 71) attached to the dump body at the second opening to direct material from the conveyor out of the dump body. 
With respect to claim 6, Hollinrake discloses at least one pre-wet tank (storage tank 360 or 364 is a tank for holding pre-wetting liquid) coupled to an exterior (outside) of the front wall of the dump body and configured to (capable of) hold a liquid (Col 11, lines 67 to Col 12, lines, 1-5. Fig 18).
With respect to claim 21, Hollinrake discloses wherein the second opening is positioned directly beneath at least one of the tailgate or the floor (Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Ramsey (US 4,981,411).
With respect to claim 3, Hollinrake discloses the assembly as in claim 2 with a door opening system (assembly or mechanism controls by 172) received in a third 
However Ramsey teaches a vehicle (the truck) including an air cylinder system (20) received in an opening (defined by 21), wherein the air cylinder system is configured to control movement of a door (17 and 18).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an air cylinder system to control the door, as taught by Ramsey, to Hollinrake’s door opening system, in order to provide an alternative door opening mechanism (Col. 2, lines 42-50). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the manual door opening system with an air cylinder system, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192. As for the location of the air cylinder system, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the door and the opening system in the interior in order to improve the aesthetic design of the vehicle.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Alternatively, it has been held that a mere reversal of the essential working parts (from installing outside to inside) of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.  

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Hollinrake et al. (US 2001/0014273. Hollinrake ‘273 hereafter).
With respect to claim 5, Hollinrake discloses wherein the second opening includes a first (top)  portion and a second (lower) portion, and wherein the conveyer is configured to be inserted through the first portion (Fig. 12), a chute (72) is positioned at the first portion. Hollinrake fail to disclose a motor that drives the endless conveyor is received in the second portion and attached to the dump body.
However, Hollinrake ‘273 teaches a vehicle (20) with a motor (71) that drives the endless conveyor (56), wherein the motor is disposed in a cutout (space for 71) of the dump body (24). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a motor (71) to drive the endless conveyor, as taught by Hollinrake ‘273, to the endless conveyor of Hollinrake, in order to drive the endless conveyor (paragraph [0037]). Furthermore, column 5, lines 14-27, of Hollinrake discloses that the endless conveyor is similar in construction and operation to the endless conveyor shown and described in U.S.  patent application Ser.  No. 09/256,053. Reference Hollinrake ‘273 is a divisional application of U.S.  patent application Ser.  No. 09/256,053. As for the location of the motor, it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the motor at the second portion and attached to the dump body in order to improve the aesthetic design of the vehicle.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Alternatively, it has been held that a mere reversal of the essential working In re Einstein, 8 USPQ 167.  
With respect to claim 7, Hollinrake discloses the assembly in claim 1 except for a plurality of wheel assemblies coupled to sides of the endless conveyor, wherein each wheel assembly of the plurality of wheel assemblies includes a bracket coupled to one of the sides of the endless conveyor, a wheel, and an axle extending through the wheel and the bracket, wherein the axle has a longitudinal axis perpendicular to a longitudinal axis of the endless conveyor.
However, Hollinrake ‘273 teaches a vehicle (20) with a plurality of wheel assemblies (Fig. 6) coupled to sides of the endless conveyor (56), wherein each wheel assembly includes a bracket (brackets that support 62 and 63) coupled to one of the (left and right) sides of the endless conveyor (Fig. 7), a wheel (62 and 63), and an axle (axle of 61 and 63) extending through the wheel and the bracket, wherein the axle has a longitudinal axis perpendicular to a longitudinal axis of the endless conveyor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a plurality of wheel assemblies to drive the endless conveyor, as taught by Hollinrake ‘273, to the endless conveyor of Hollinrake, in order to drive the endless conveyor (paragraph [0037]). Furthermore, column 5, lines 14-27, of Hollinrake discloses that the endless conveyor is similar in construction and operation to the endless conveyor shown and described in U.S.  patent application Ser.  No. 09/256,053. Reference Hollinrake ‘273 is a divisional application of U.S.  patent application Ser.  No. 09/256,053.

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinrake in view of Kutscha (US 1,928,859).
With respect to claims 8-10, Hollinrake discloses the assembly in claim 1 except for the assembly further including a floor plate assembly configured to cover the first opening in the floor of the dump body when the endless conveyor is removed (claim 8), and wherein the floor plate assembly includes a floor plate, reinforcement rails coupled to a bottom of the floor plate and extending longitudinally along the floor plate, and cross members extending horizontally and coupled to the reinforcement rails (claim 9), and an apron cover configured to cover the second opening in the apron of the dump body and a tailgate cover configured to cover a third opening in the tailgate of the dump body.
However, Kutscha teaches a vehicle (Figs. 1 and 2) having a dump body including two sidewalls (2), a front wall (3), a floor (4) having a first opening (covered by 13), a tailgate (5), and an apron (48) below the tailgate, the assembly further including a floor plate assembly (13, 14’ and 25) configured to (capable of) cover the first opening in the floor of the dump body when the endless conveyor is removed, and wherein the floor plate assembly includes a floor plate (13), reinforcement rails (14’) coupled to a bottom of the floor plate and extending longitudinally along the floor plate, and cross members (25) extending horizontally and coupled to the reinforcement rails, and an apron cover (5 and 50) configured to cover (over in Fig. 1) the second opening (defined by 48) in the apron of the dump body and a tailgate cover (50) configured to cover a third opening (covered by 50) in the tailgate of the dump body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a floor .
Response to Arguments
Applicant’s amendment in claim 1 and arguments, in page 6 and 7 Applicant’s response, filed on February 9, 2021, with respect to 35 U.S.C. 112(a) and 112(b) rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
With respect to 35 U.S.C. 102 rejections, Applicant's arguments filed on February 9, 2021 have been fully considered but they are not persuasive. Applicant argues that Hollinrake fails to disclose or reasonably suggest "the endless conveyor... being removably attached to the dump body below the floor" as recited in claim 1 and assumed that the Examiner is ignoring the limitation “removably” because, in the 112(b) section, the Examiner uses the 112(b) rejections to request clarification on the scope of the term. First, the assumption that the Examiner is ignoring the limitation “removably” is incorrect because no such interpretation/indication is expressed by the Examiner in the 35 U.S.C. 102 rejections. The initial 112(b) rejection is merely a common technique to establish the metes and bounds of the subject matter to be protected by the patent grant and the rejection and subsequence withdrawal of the 112(b) rejections served as a part of the prosecution history for this application. 
Second, it is the Examiner position that Hollinrake discloses the endless conveyor... being removably attached to the dump body below the floor. The endless conveyor of Hollinrake is conveyor assembly 50 that further include endless conveyor 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 15, 2021